Smith, J.:
In an opinion in Matter of Tyndall (117 App. Div. 294), the decision of which is handed down concurrently with the decision in this case, the facts are substantially stated as to the manner in which the respondent was appointed as general guardian. The application for his removal by the appellant was made upon various grounds. The application is not brought in the method provided by sections 2832 and 2833 of the Code of Civil Procedure and moreover it does not seem to be made in behalf of the infant. After the decree appointing Twichell as guardian this appellant petitioned for. a settlement of his accounts as general guardian, alleging the due appointment of Twichell as his successor and cited him to attend the settlement of *302his accounts and asking leave to turn over to his successor the securities and,amounts diie the estate. In. the petition for the accounting of June thirteenth he.had requested a settlement of his accounts' and that he be allowed to resign and that a successor be appointed. It is only after the present guardian had refused to' recognize his claim for compensation and was successfully contesting the. same that this application was made, as appears clearly, not in the interest of the infant'hut in his own interest, that he may delay passing over the moneys which are found due from him to the estate. For these reasons the surrogate was authorized' to deny his motion, and the • order should be affirmed, with ten dollars costs and disbursements.
All concurred; Parker, P. J., not sitting.
Order affirmed,'with ten dollars costs and disbursements.